FARMER, Judge,
dissenting.
I think a reversal is required for a change of plea. In my opinion, Cobb made a sufficient showing under Lamar v. State, 496 So.2d 191 (Fla. 4th DCA 1986), that his guilty plea was based on a misapprehension, unwittingly fostered by the state, that he was exposed to a life sentence. The facts and issue here are also indistinguishable from Deprycker v. State, 486 So.2d 57 (Fla. 3d DCA 1986). I would let him take his chances with a jury and, if he be found guilty, the consequent sentence.